708 N.W.2d 408 (2006)
474 Mich. 1027
MEDALIST GOLF CLUB, L.L.C., f/k/a Medalist Golf Practice Facility, L.L.C., Plaintiff-Appellant,
v.
BANK ONE OF MICHIGAN, f/k/a NBD Bank, a Michigan Banking Corporation, Defendant-Appellee.
Docket No. 129608, COA No. 257625.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the May 16, 2005 order and the August 23, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.